
	
		II
		Calendar No. 225
		110th CONGRESS
		1st Session
		S. 580
		[Report No. 110–95]
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Hatch (for himself
			 and Mr. Bennett) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the National Trails System Act to require the
		  Secretary of the Interior to update the feasibility and suitability studies of
		  four national historic trails, and for other purposes.
	
	
		1.Revision of feasibility and
			 suitability studies of existing national historic trailsSection 5 of the National Trails System Act
			 (16 U.S.C. 1244) is amended by adding at the end the following:
			
				(g)Revision of
				Feasibility and Suitability Studies of Existing National Historic
				Trails
					(1)DefinitionsIn
				this subsection:
						(A)RouteThe
				term route includes a trail segment commonly known as a
				cutoff.
						(B)Shared
				routeThe term shared route means a route that was a
				segment of more than one historic trail, including a route shared with an
				existing national historic trail.
						(2)Requirements
				for revision
						(A)In
				generalThe Secretary of the Interior shall revise the
				feasibility and suitability studies for certain national trails for
				consideration of possible additions to the trails.
						(B)Study
				requirements and objectivesThe study requirements and objectives
				specified in subsection (b) shall apply to a study required by this
				subsection.
						(C)Completion and
				submission of studyA study listed in this subsection shall be
				completed and submitted to Congress not later than 3 complete fiscal years from
				the date funds are made available for the study.
						(3)Oregon National
				Historic Trail
						(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the routes of the Oregon Trail listed in subparagraph (B) and generally
				depicted on the map entitled Western Emigrant Trails 1830/1870
				and dated 1991/1993, and of such other routes of the Oregon Trail that the
				Secretary considers appropriate, to determine the feasibility and suitability
				of designation of one or more of the routes as components of the Oregon
				National Historic Trail.
						(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
							(i)Whitman Mission
				route.
							(ii)Upper Columbia
				River.
							(iii)Cowlitz River
				route.
							(iv)Meek
				cutoff.
							(v)Free Emigrant
				Road.
							(vi)North Alternate
				Oregon Trail.
							(vii)Goodale’s
				cutoff.
							(viii)North Side
				alternate route.
							(ix)Cutoff to Barlow
				road.
							(x)Naches Pass
				Trail.
							(4)Pony Express
				National Historic TrailThe Secretary of the Interior shall
				undertake a study of the approximately 20-mile southern alternative route of
				the Pony Express Trail from Wathena, Kansas, to Troy, Kansas, and such other
				routes of the Pony Express Trail that the Secretary considers appropriate, to
				determine the feasibility and suitability of designation of one or more of the
				routes as components of the Pony Express National Historic Trail.
					(5)California
				National Historic Trail
						(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the Missouri Valley, central, and western routes of the California Trail listed
				in subparagraph (B) and generally depicted on the map entitled Western
				Emigrant Trails 1830/1870 and dated 1991/1993, and of such other and
				shared Missouri Valley, central, and western routes that the Secretary
				considers appropriate, to determine the feasibility and suitability of
				designation of one or more of the routes as components of the California
				National Historic Trail.
						(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
							(i)Missouri Valley
				routes
								(I)Blue
				Mills-Independence Road.
								(II)Westport Landing
				Road.
								(III)Westport-Lawrence
				Road.
								(IV)Fort
				Leavenworth-Blue River route.
								(V)Road to
				Amazonia.
								(VI)Union Ferry
				Route.
								(VII)Old
				Wyoming-Nebraska City cutoff.
								(VIII)Lower
				Plattsmouth Route.
								(IX)Lower Bellevue
				Route.
								(X)Woodbury
				cutoff.
								(XI)Blue Ridge
				cutoff.
								(XII)Westport
				Road.
								(XIII)Gum
				Springs-Fort Leavenworth route.
								(XIV)Atchison/Independence
				Creek routes.
								(XV)Fort
				Leavenworth-Kansas River route.
								(XVI)Nebraska City
				cutoff routes.
								(XVII)Minersville-Nebraska
				City Road.
								(XVIII)Upper
				Plattsmouth route.
								(XIX)Upper Bellevue
				route.
								(ii)Central
				routes
								(I)Cherokee Trail,
				including splits.
								(II)Weber Canyon
				route of Hastings cutoff.
								(III)Bishop Creek
				cutoff.
								(IV)McAuley
				cutoff.
								(V)Diamond Springs
				cutoff.
								(VI)Secret
				Pass.
								(VII)Greenhorn
				cutoff.
								(VIII)Central
				Overland Trail.
								(iii)Western
				routes
								(I)Bidwell-Bartleson
				route.
								(II)Georgetown/Dagget
				Pass Trail.
								(III)Big Trees
				Road.
								(IV)Grizzly Flat
				cutoff.
								(V)Nevada City
				Road.
								(VI)Yreka
				Trail.
								(VII)Henness Pass
				route.
								(VIII)Johnson
				cutoff.
								(IX)Luther Pass
				Trail.
								(X)Volcano
				Road.
								(XI)Sacramento-Coloma
				Wagon Road.
								(XII)Burnett
				cutoff.
								(XIII)Placer County
				Road to Auburn.
								(6)Mormon Pioneer
				National Historic Trail
						(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the routes of the Mormon Pioneer Trail listed in subparagraph (B) and generally
				depicted in the map entitled Western Emigrant Trails 1830/1870
				and dated 1991/1993, and of such other routes of the Mormon Pioneer Trail that
				the Secretary considers appropriate, to determine the feasibility and
				suitability of designation of one or more of the routes as components of the
				Mormon Pioneer National Historic Trail.
						(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
							(i)1846 Subsequent
				routes A and B (Lucas and Clarke Counties, Iowa).
							(ii)1856–57 Handcart
				route (Iowa City to Council Bluffs).
							(iii)Keokuk route
				(Iowa).
							(iv)1847 Alternative
				Elkhorn and Loup River Crossings in Nebraska.
							(v)Fort Leavenworth
				Road; Ox Bow route and alternates in Kansas and Missouri (Oregon and California
				Trail routes used by Mormon emigrants).
							(vi)1850 Golden Pass
				Road in Utah.
							(7)Shared
				California and Oregon Trail routes
						(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the shared routes of the California Trail and Oregon Trail listed in
				subparagraph (B) and generally depicted on the map entitled Western
				Emigrant Trails 1830/1870 and dated 1991/1993, and of such other shared
				routes that the Secretary considers appropriate, to determine the feasibility
				and suitability of designation of one or more of the routes as shared
				components of the California National Historic Trail and the Oregon National
				Historic Trail.
						(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
							(i)St. Joe
				Road.
							(ii)Council Bluffs
				Road.
							(iii)Sublette
				cutoff.
							(iv)Applegate
				route.
							(v)Old Fort Kearny
				Road (Oxbow Trail).
							(vi)Childs
				cutoff.
							(vii)Raft River to
				Applegate.
							.
		
	
		June 26, 2007
		Reported without amendment
	
